Citation Nr: 0910825	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for residuals of a shrapnel wound of the right thigh 
with compound comminuted fracture of the right femur and 
degenerative arthritis of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the VA 
RO in Philadelphia, Pennsylvania, which confirmed and 
continued the 40 percent evaluation for the right thigh and 
knee disability.  During the course of his appeal, the 
Veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2009.  A transcript 
of that hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Residuals of a shrapnel wound of the right thigh with 
compound comminuted fracture of the right femur include 
significant degenerative arthritis, swelling and pain of the 
right knee with flare-ups in cold and damp weather and 
activity, and an antalgic gait; functional impairment is 
commensurate with ankylosis of the knee between 20 and 45 
degrees as of January 22, 2008.  




CONCLUSION OF LAW

The criteria for an evaluation 50 percent for residuals of a 
shrapnel wound of the right thigh with compound comminuted 
fracture of the right femur and degenerative arthritis of the 
right knee have been met as of January 22, 2008.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.41, 
4.45, 4.55, 4.56, 4.71a, Diagnostic Code (DC) 5256 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In this case, in letters dated April 2004, December 2007, 
July 2008, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the Board notes that the 
July 2008 notice letter specifically addressed all aspects of 
the notice requirements of Vazquez-Flores, and provided the 
diagnostic code criteria for rating the thigh, as well as 
examples of the type of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation.  The claim was last adjudicated via a 
supplemental statement of the case (SSOC) in September 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's private and VA treatment records, and VA 
examination reports.  Also of record and considered in 
connection with the appeal is the Veteran's and his spouse's 
hearing testimony, along with various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria - Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  In considering the 
residuals of injury, it is essential to trace the medical-
industrial history of the disabled person from the original 
injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The rule against pyramiding, as set forth in 38 C.F.R. 
§ 4.14, states that the evaluation of the same disability 
under various diagnoses is to avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Id.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

Under 38 C.F.R. § 4.55, Principles of combined ratings for 
muscle injuries:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated. 
38 C.F.R. § 4.55 (2008).  

Under 38 C.F.R. § 4.56, Evaluation of muscle disabilities: 

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence established that the muscle damage is minimal.  


(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:
(4) Severe disability of muscles-
(i) Type of injury.  Through-and-through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  
(D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  
38 C.F.R. § 4.56 (2008).  
The Veteran's shrapnel wound disability has been rated 
pursuant to 38 C.F.R. 4.73, DC 5314 (2008).  

Under the General Rating Formula for Muscle Injuries, 38 
C.F.R. § 4.73, provides:

Under DC 5314, Group XIV Function: 

Extension of knee (2, 3, 4, 5; simultaneous flexion of hip 
and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XVII (1) in 
postural support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2).  

Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  

40 %		Severe

38 C.F.R. § 4.73, DC 5314 (2008).

Knee, ankylosis of in flexion between 20° and 45°  50 
percent.
38 C.F.R. § 4.71a, DC 5256 (2008).

 


Legal Analysis - Increased Rating

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

By way of procedural history, according to the Veteran's DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, he is in receipt of the Purple Heart Medal after 
sustaining shrapnel wound to the right thigh in 1944.  The 
Board notes that in October 1944 the Veteran sustained a 
compound, comminuted fracture of the right femur, secondary 
to a penetrating mortar shell fragment of the lateral aspect  
of the distal right thigh.  

In a June 1946 rating decision, issued in July 1946, the RO 
granted service connection for shrapnel wound to the right 
femur affecting muscle group XIV, and for fracture, compound 
comminuted right femur closed treatment with some limitation 
of knee function, and a 10 percent evaluation was assigned 
for each disability, respectively, effective from March 4, 
1946.  In a May 1949 rating decision, issued in June 1949, 
the RO combined the separate knee and leg conditions, and 
increased the rating to 40 percent for shrapnel wound, right 
thigh, with fracture complete, compound, and comminuted, 
right femur, residuals of a penetrating gun shot wound now 
rated as severe injury to muscle group XIV, effective from 
March 4, 1946.  The Veteran filed his current claim for an 
increased rating on March 12, 2004.  

The Board notes that the Veteran has received a maximum 
evaluation of 40 percent, under 38 C.F.R. § 4.73, DC 5314, 
for the entire period on appeal.  Therefore, this provision 
is of no assistance to the Veteran and does not need to be 
considered.  

The Veteran contends that he is entitled to a disability 
rating in excess of 40 percent for shrapnel wound, right 
thigh with compound comminuted fracture of the right femur 
with residuals of muscle group XIV and degenerative arthritis 
of the right knee.  

Notably, various private treatment records, dated from 
November 2001 to April 2008, reflect a well-defined defect in 
the right femoral shaft, and pain and significant 
osteoarthritis in the right knee.  

In conjunction with the current appeal, the Veteran underwent 
VA joints examinations in May 2004, April 2006, and January 
2008, which showed subjective complaints of severe pain and 
flare-ups of the right knee condition that occur two to three 
times a week, for an hour at a time, with cold damp 
temperatures, walking more than one block, climbing more than 
one flight of stairs, standing for more than two hours, and 
lifting objects in excess of 10 pounds.  These examinations 
revealed diagnoses of a significant thigh injury leading to 
premature degenerative joint disease of the right knee with 
reduced endurance and without any other arthritis, scar 
residual of shrapnel wound of distal right thigh, and 
significant degenerative osteoarthritis of the right knee.  
The January 2008 VA examiner noted that the Veteran's 
significant osteoarthritis of the right knee is due to the 
altered biomechanics from the shrapnel injury to the lateral 
aspect of the right distal femur that occurred in October of 
1944.  

The report of the January 2008 VA examination reveals that 
the current residuals of a shrapnel wound of the right thigh 
with compound comminuted fracture of the right femur include 
significant degenerative arthritis, swelling and pain of the 
right knee with flare-ups in cold and damp weather and 
activity, and an antalgic gait. In the opinion of the Board, 
taking into account the nature of the original injury, the 
findings reported on examination on January 22, 2008, and the 
testimony provided by the Veteran at his hearing in January 
2009, functional impairment due to the disability at issue is 
more commensurate with ankylosis of the knee between 20 and 
45 degrees. Residual scarring of the right thigh has been 
reported as not painful or tender. Consequently, residuals of 
the in-service shell fragment wound of the right thigh 
warrant a 50 percent rating as of January 22, 2008. No 
increase in the assigned evaluation of 40 percent prior to 
January 22, 2008 is in order. The benefit of the doubt is 
resolved in the Veteran's favor to the extent indicated.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current leg disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  In 
fact, the January 2008 VA examination revealed an employment 
history of working as a certified public accountant for over 
30 to 40 years, after which the Veteran retired and worked 
part-time in real estate for over 20 years, upon which he 
became a caretaker for his mentally challenged son and ill 
wife.  There is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation 50 percent for residuals of a 
shrapnel wound of the right thigh with compound comminuted 
fracture of the right femur and degenerative arthritis of the 
right knee as of January 22, 2008 is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


